Citation Nr: 1020813	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for a hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1977 
to July 1981 and from September 1990 to April 1991.  He also 
served in the Army National Guard from October 2002 to 
September 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for hiatal 
hernia and evaluated the disability as noncompensable, 
effective March 2, 2006.


FINDING OF FACT

The Veteran's hiatal hernia is manifested by epigastric pain 
without medication; there is no dysphagia, pyrosis or 
regurgitation accompanied by substernal, arm or shoulder 
pain, nor are there symptoms productive of considerable 
impairment of health.


CONCLUSION OF LAW

The criteria for a compensable rating for a hiatal hernia are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.114, Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as the 
initial rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation or evidence of 
such prejudice in this case.

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and VA treatment 
records.  Additionally, the Veteran was provided VA 
examinations in April and August 2008 for his hiatal hernia.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's disability is currently evaluated under 
Diagnostic Code (DC) 7346.  38 C.F.R. § 4.31 (2009).  This 
Diagnostic Code provides a 30 percent evaluation for hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, and a 
10 percent evaluation for two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
DC 7346 (2009).

Analysis

Service treatment records show a 1-2 year history of 
epigastric burning after spicy food, with no melena or 
hematemesis, relieved by Rolaids.  A May 1999 remobilization 
examination showed that a hiatal hernia was diagnosed in 
approximately 1997, and that the Veteran used Prevacid as 
needed.

In his June 2007 notice of disagreement, the Veteran noted 
that he was being treated for epigastric symptoms and taking 
Omeprazole.

During a VA general medical examination in April 2008, the 
examiner noted that the Veteran had been treated for his 
hiatal hernia with Omeprazole with improvement, and that he 
had not experienced any nausea, vomiting, diarrhea, 
constipation or abdominal pain.  He also noted that there was 
no history of hematemesis or melena, hepatitis, alcohol or 
substance abuse.  The Veteran reported that his appetite was 
fair and his only complaint was of dry mouth, which he 
attributed to his medication.  The examiner diagnosed history 
of hiatal hernia with gastroesophageal reflux disease (GERD).

On VA examination in August 2008, the Veteran reported taking 
Omeprazole twice a day.  He also reported recurrent abdominal 
epigastric discomfort, associated with chest discomfort and 
at times, tightness.  He also reported minimal throat 
clearing, but denied any dysphagia, hoarseness or sore 
throat.  The examiner diagnosed hiatal hernia with GERD and 
laryngopharyngeal reflux.

On VA examination later in August 2008, the Veteran reported 
occasional symptoms related to his hiatal hernia since his 
diagnosis in 1981 in service.  He reported again that he had 
been treated with Omeprazole, and also indicated that he had 
never had any vomiting or gastrointestinal bleeding.  The 
Veteran also reported that his stress was usually relieved by 
medication and that his symptoms were minimal in nature.  He 
admitted to drinking beer, but claimed to avoid strong 
alcoholic beverages.  He also noted that he had a very 
liberal diet.  The examiner diagnosed a hiatal hernia since 
1981 and noted that the Veteran was treated with Omeprazole 
with excellent results, no gastrointestinal bleeding or major 
symptomatology.

In his January 2009 VA Form 9, the Veteran reported severe 
upper stomach pains when not on medication, and noted that he 
had undergone diagnostic testing.

Outpatient treatment records from the VA Medical Center in 
Boston, Massachusetts dated from November 2008 to March 2009 
showed that the Veteran underwent a colonoscopy which showed 
diverticulitis and confirmed his hiatal hernia and Barrett's 
esophagus with no malignancy.  No impairment of health has 
been shown.  An April 2006 VA treatment record shows that the 
Veteran reported a 50 pound weight gain "since returning."  
He weighed 270 pounds at both the April and August 2008, VA 
examinations.  He was also noted to have a history of GERD, 
which was described as well controlled.

The evidence of record does not show that the Veteran has 
experienced two or more of the symptoms listed in DC 7346.  
Instead, the evidence consistently shows that besides, 
epigastric pain, which is controlled by medication, the 
Veteran has not had any major symptomatology associated with 
his hiatal hernia.  Thus, an initial compensable rating for a 
hiatal hernia is not warranted.  

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  Because of the 
findings of Barrett's esophagus, and gastroesophageal reflux, 
other diagnostic codes are potentially applicable.  The 
provisions of 38 C.F.R. § 4.114; Diagnostic Code 7203, 
provides ratings for strictures of the esophagus, but 
requires moderate stricture to warrant a compensable (30 
percent) rating.  The Veteran has not been shown to have any 
stricture.  The August 2008 examination showed only laryngeal 
inflammation and examination of the esophagus was described 
as completely normal.

The evidence is thus against a finding that the disability 
has met or approximated the criteria for a compensable rating 
at any time since the effective date of service connection.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 4.7, 4.21 (2009).


Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested 
by symptomatology contemplated by the rating criteria, namely 
occasional discomfort.  Hence, referral for consideration of 
an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  
In this case there has been no allegation or evidence of 
unemployability attributable to the service connected hiatal 
hernia and on VA examination in August 2008, the Veteran was 
noted to be employed.  Further consideration of entitlement 
to TDIU is, therefore, not required.

For the foregoing reasons, the evidence is against a 
compensable initial rating.  As the preponderance of the 
evidence is against the claim for higher initial ratings, the 
benefit-of-the-doubt doctrine is not for application with 
regard to this claim, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-56.


ORDER

A compensable rating for a hiatal hernia is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


